Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-3, 7-9, 11, and 12 are pending in the instant application. Claims 2, 7-9, and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1 and 3 is contained herein.


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 9/28/2020 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 12/11/2020.

Status of Rejections
35 U.S.C. 112(a)

The rejection of claims 1 and 3 is maintained.

Applicant’s non-responsiveness, see Remarks, filed 12/11/2020, with respect to the rejection set forth in the Non-Final Office Action mailed 9/28/2020, has been fully noted and the rejection is hereby maintained.
To reiterate the state of the prior art, the claimed compounds are, so far as the examiner is aware have not been successfully used as agents for successfully treating the diseases recited in claim 1. For example, common drugs that are well recognized for the treatment of chronic pain include opioids. The specification teaches that the claimed compounds act in a different manner than opioids and inhibit the enzyme adenylyl cyclase 1 (AC1). Again, the specification teaches that the claimed compounds are indeed inhibitors of this particular enzyme. However as stated previously, this limited information could not teach one skilled in the art to practice the scope of the invention for treating diseases such as pain, opioid dependence, alcohol use, and autism. There is no further information provided by Applicant; but only speculative statements suggesting that these compounds could be used to treat the aforementioned diseases. 

    PNG
    media_image1.png
    192
    939
    media_image1.png
    Greyscale

.
  Thus, one skilled in the art would not be able to use the compounds with the provided information for treating the conditions recited in claim 1 based on the lack of working examples and art in general. Note MPEP 2164.02, “The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.”



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/           Primary Examiner, Art Unit 1624